Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eklund et al. (hereinafter "Eklund")(USPAP. 2010/0198466).
Regarding claims 1, 10 and 20, Eklund discloses a method for monitoring operations of a machine operating at a worksite (automatically instructing operator of the work machine how to operate the work machine in an optimum way with regard to a specific parameter on the basis of characteristics of the specific work cycle: Abstract; automatically recognize which work cycle the work machine is performing ny detecting location and direction of the work cycle, ans thereafter present the associated operating instructions at Pa. 91), the machine being powered by an engine (The powertrain 201 comprises a power source 202 in the form of an internal combustion engine and a transmission for transmitting power from the engine 202 to the wheels 212 for propelling the wheel loader, Par. 40) and including an implement for performing one or more of a loading operation and a dumping operation (an axle load sensor 230 adapted to detect a loading condition of the work machine and generates a corresponding signal for input to the controller 222 at Par. 51; a wheel loader drives into a heap of material, lifts the bucket, reverses out of the heap, turns and is forwarded towards a dump truck where it unloads the material onto the container of a dump truck. After unloading, the wheel loader returns to the starting position, dumping position-Par. 5) , the method comprising: 
determining, by a processing unit using an engine speed sensor associated with the
engine, a first parameter corresponding to an engine speed associated with the engine (The control system comprises a sensor for detecting the vehicle's speed. The control unit receives information concerning the required speed of the engine from a sensor. The engine speed is thus increases with increased depression of the throttle pedal, Pars. 46 and 47);  
 	determining, by the processing unit using an accelerometer positioned inside an operator cabin of the machine, a second parameter indicative of vibrations detected inside the operator cabin (An inclination sensor determines the inclination of the horizontal longitudinal axis of the work machine and generates a corresponding signal for input to the controller. An accelerometer system may be used for determining inclination, Par. 50. A sensor is adapted to determine the operator position as a function of time, i.e. any vibrations of the operator seat are detected. Par. 52; a plurality of individual bumpy occurrences, such as holes or stones, in the travel path, which may cause vibrations effecting an operator of the work machine, Par. 55);
determining, by the processing unit using a position sensor, a third parameter indicative of a machine speed associated with the machine (a position of the work machine is determined via GPS as a function of time from start of a work cycle lap. A work machine speed and acceleration/deceleration is continuously recorded, Par. 66); 
and determining, by the processing unit, a machine operation as one of the loading operation, the dumping operation and a travelling operation based on one or more of the determined first parameter, second parameter and the third parameter (a plurality of operational parameters are detected and recorded. Each detected operational parameter is indicative of a work machine behavior, Par. 57. An axle load sensor 230 adapted to detect a loading condition of the work machine, i.e. loading operation, and generates a corresponding signal for input to the controller 222, Par. 51. The geographical position of the wheel loader is detected and associated to each of the detected events by means of navigation system. Thus, the work cycle route is represented by a path on a geographical map, i.e travelling operation-See Par. 58).
Regarding claim 11, Eklund discloses wherein the system is a retrofittable system configured to be retrofitted to the machine (See Par. 54, Figs. 2 and 3: the control system 221 as shown in Fig. 2 for controlling the wheel loader 101 in Fig. 1). 

Claims 1, 10, 11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (WO 2018224551)(submitted by Applicants).
Regarding claims 1, 10, and 20, Thompson discloses a method for monitoring operations of a machine operating at a worksite (The sensors may be configured to determine and monitor one or more actual operating conditions of the work machine, pg.7, lines 4 and 5; The work machine may comprise one or more work tools for performing work on the worksite, pg.5, lines 35-36), the machine being powered by an engine (The work machine may comprise an engine system configured to drive one or more ground engagement members to move the work machine along the route. The engine system may comprise one or more power units configured to drive a powertrain, pg.5, lines.27-31) and including an implement for performing one or more of a loading operation and a dumping operation (hauling machine is loaded with material and the second location may be a location on the worksite 14 at which the hauling machine ejects the material [i.e. loading and dumping operation], pg.10, in.2-3; a position sensor for determining the position of an ejector member of a dump body with an ejector and/or a load sensor for determining the load of material, pg.8, lines.17-19), the method comprising:
determining, by a processing unit using an engine speed sensor associated with the engine, a first parameter corresponding to an engine speed associated with the engine (a speed sensor for determining the speed/velocity of a machine structure e.g. an engine output speed sensor for detecting the rotational velocity of an output shaft from the engine, pg.7, lines 31-33);
determining, by the processing unit using an accelerometer positioned inside an operator cabin of the machine, a second parameter indicative of vibrations detected inside the operator cabin (an accelerometer for measuring the acceleration experienced by the machine structure and/or the work machine due to vibrations, pg.7, Lines 34-36);
determining, by the processing unit using a position sensor, a third parameter indicative of a machine speed associated with the machine (the navigation units comprise position sensors operable to determine position of the work machine and continuously monitor at least the speed and direction of the work machine as it moves over the worksite between a first and second location, pg.8, lines.33-37); and
determining, by the processing unit, a machine operation as one of the loading operation, the dumping operation and a travelling operation based on one or more of the determined first parameter, second parameter and the third parameter (The outputs 27 may comprise a device for operating the work machine in accordance with the one or more operating conditions. The operating conditions implemented by the outputs 27 may be any type of operating condition of the work machine, such as, for example, a machine speed, a direction of travel, an engine speed, etc. [i.e. parameters], pg.10, lines 32-33, pg.11, Lines. 1-3; sensors configured to determine and monitor one or more actual operating condition of the work machine, pg.11, Lines 10-11; the processing units 23 may receive the operating parameter data from the inputs 26, the sensors 21 and the navigation units 22. The operating parameter data may be indicative of one of the machine speed, direction, inclination, position and payload [i.e. processing device determining machine operation based on received operating parameter data], pg.15, Lines.31-33).
Regarding claim 11, Thompson discloses wherein the system is a retrofittable system configured to be retrofitted to the machine (The system 10 in Fig. 1 includes one or more the processing unit(s) 23 which may be located on board the work machine 11, as depicted in Figure 2, or within a surveying device 30 as depicted in Figures 4 and 5, or within an external control system: Page 6, last Paragraph).

Allowable Subject Matter
Claims 2-9 and 12-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        September 28, 2022